           Case 1:18-cv-00600-PGG Document 53 Filed 03/26/20 Page 1 of 2




                                                                                  WWW.RIVKINRADLER.COM
FRANK A. VALVERDE
PARTNE R                                                                          926 RXR Plaza
(516) 357-3339                                                                    Uniondale, NY 11556-0926
Frank. valverde@ rivkin.com                                                       T 516.357.3000 F 516.357.3333




                                                                        March 25, 2020
                                                                                                    MEMO ENDORSED:
VIA ECF FILING
                                                                                                    The application is granted. All
Honorable Paul G. Gardephe                                                                          briefs are due two days later than
Southern District of New York
                                                                                                    previously ordered. The parties are
Thurgood Marshall Courthouse
                                                                                                    encouraged to resolve this matter
40 Foley Square
                                                                                                    through settlement.
New York, NY 10007


          Re:       The Travelers Indem. Co. v. Harleysville Ins. Co., et al.,
                    Case No.: 18-cv-600 (PGG)                                 Dated: March 27, 2020
                    RR file no.: 4584-413

Your Honor:

        We represent plaintiff, The Travelers Indemnity Company (“Travelers”), in this
declaratory judgment action (“DJ”). Pursuant to the Court’s March 19, 2020 Order (“Order”)
granting summary judgment to Travelers, Defendant, Harleysville Insurance Company of
New York (“Harleysville”), had and has a primary and non-contributory duty to defend
Genesys Engineering, PC, the City University of New York, Herbert H. Lehman College and
the State of New York (“Underlying Defendants”) in two related underlying bodily injury
actions. As such, Harleysville is liable for the past fees, costs and expenses (collectively,
“Costs”) that Travelers incurred in defending the Underlying Defendants. See Order at fn 8.

         Given the Order holding Harleysville had a duty to defend the Underlying Defendants,
there is no dispute that Travelers is entitled to reimbursement of its Costs incurred defending the
Underlying Defendants. The Court has instructed Travelers to brief the issue of the Costs and to
seek an accounting of the Costs by April 2, 2020 “to the extent that the parties dispute these
issues”. The Costs have been submitted to Harleysville and are being reviewed. The parties are
optimistic that any issues over the Costs can be amicably resolved. Accordingly, we respectfully
request an extension of time until April 4, 2020, to move for the Costs and an accounting, if
necessary. This extension of time is also necessitated by delays caused by the coronavirus as the
parties and their counsel are working remotely with minimal support staff. Harleysville has
consented this request.

9 Thurlow Terrace               21 Main Street, Court Plaza South   477 Madison Avenue               2649 South Road
Albany, NY 12203-1005           West Wing, Suite 158                New York, NY 10022-5843          Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021           T 212.455.9555 F 212.687.9044    T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
             Case 1:18-cv-00600-PGG Document 53 Filed 03/26/20 Page 2 of 2




Hon. Paul G. Gardephe
August 21, 2018
Page 2 of 2


             We thank the Court for its attention to this matter.


                                                     Very truly yours,

                                                     RIVKIN RADLER LLP

                                                            /s/
                                                     Frank A. Valverde


cc:          Jeffrey Rubinstein, Esq (for Harleysville) (Via ECF)




4784923 v1
